Case 2:18-cv-08996-AB-RAO Document 1 Filed 10/18/18 Page 1 of 6 Page ID #:1


     Kathryn J. Halford (State Bar No. 68141)
 1   kjhalford@wkclegal.com
     Elizabeth Rosenfeld (State Bar No. 106577)
 2   erosnefeld@wkclegal.com
     WOHLNER KAPLON CUTLER
 3   HALFORD & ROSENFELD
     16501 Ventura Boulevard, Suite 304
 4   Encino, CA 91436
     Telephone: (818) 501-8030 ext. 331
 5   Facsimile: (818) 501-5306
 6   Attorneys for Plaintiff the
     Teamsters Multi-Benefit Trust Fund
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                     Western Division
11
12   TEAMSTERS MULTI-BENEFIT                          CASE NO.
     TRUST FUND,
13
                                Plaintiff,            COMPLAINT FOR BREACH OF
14                                                    CONTRACT, DAMAGES
     vs.
15                                                    [29 U.S.C. §185]
     CALIFORNIA OFFSET PRINTERS,
16   INC., aka COP COMMUNICATIONS,
     a California corporation,
17
                               Defendant.
18
19
20
     Plaintiff alleges as follows:
21
                                       JURISDICTION
22
           1.     Jurisdiction is conferred upon this court by section 301(a) of the
23
     Labor-Management Relations Act of 1947, as amended ("LMRA"), 29 U.S.C. §
24
     185(a) which grants the United States District Court original jurisdiction over this
25
     case as a suit for violation of contract between the employer and labor
26
     organization in an industry affecting commerce.
27
28
                                                -1-
                                             COMPLAINT
Case 2:18-cv-08996-AB-RAO Document 1 Filed 10/18/18 Page 2 of 6 Page ID #:2



 1                                           VENUE
 2         2.     In accordance with section LMRA § 301(a); 29 U.S.C. §185(a) venue
 3   is appropriate in the Central District of California as the place where Teamsters
 4   Multi-Benefit Trust (“TMBT”) is administered, and where the contractual
 5   obligations alleged herein are to be performed.
 6                                          PARTIES
 7         3.     The TMBT is an express trust which was established pursuant to
 8   collective bargaining agreements between various employers in industries
 9   affecting commerce and the Teamsters Local Union No. 572, affiliated with the
10   International Brotherhood of Teamsters (“Union”).
11         4.     The TMBT was created and is maintained pursuant to section LMRA
12   §302(c)(5), 29 U.S.C. §186(c)(5) and is an “employee welfare benefit plan” within
13   the meaning and definition of ERISA §3(1), 29 U.S.C. § 1002(1). It is a
14   “multiemployer plan" within the meaning of ERISA § 3(37)(A), 29 U.S.C. §
15   1002(37)(A), and ERISA § 515, 29 U.S.C. § 1145. The TMBT is administered
16   within the jurisdiction of this District.
17         5.     TMTB is administered by a Board of Trustees (“Trustees” or
18   “Board”) and its members are fiduciaries with respect to the TMBT within the
19   meaning of ERISA § 21(A), 29 U.S.C. § 1002(21)(A).
20         6.     Plaintiff is informed and believes and thereon alleges that during all
21   times relevant herein, Defendant, California Offset Printers, Inc., also known as
22   COP Communications (“COP” or “Defendant”) was and is a corporation
23   organized and existing under and by virtue of the laws of the State of California,
24   who principal place of business is within the County of Los Angeles.
25         7.     This complaint is prosecuted pursuant to LMRA § 301, 29 U.S.C.
26   §185, which creates a right of action against an employer engaged in an industry
27   affecting commerce.
28
                                                 -2-
                                            COMPLAINT
Case 2:18-cv-08996-AB-RAO Document 1 Filed 10/18/18 Page 3 of 6 Page ID #:3



 1                             GENERAL ALLEGATIONS
 2         8.      Plaintiff realleges and incorporates herein by reference each and
 3   every allegation contained in paragraphs 1 through 7, as fully set forth herein.
 4         9.      On or about December 1, 2014, COP entered into a written
 5   collective bargaining agreement (“Labor Agreement”) with the Union, whereby
 6   the Defendant agreed to make contributions to the TMBT on behalf of its
 7   employees performing work covered by the Labor Agreement. A true and correct
 8   copy of relevant portions of the Labor Agreement is attached hereto and
 9   incorporated herein as Exhibit “1.” During all times relevant herein the Labor
10   Agreement was in full force and effect.
11         10.     At the time Defendant executed the Labor Agreement, Defendant
12   also executed a Trust Acceptance and Contract Data form (“Trust Acceptance”),
13   whereby Defendant became bound to the terms and conditions of the restated
14   Agreement and Declaration of Trust establishing the TMBT (“Trust Agreement”)
15   and agreed to pay contributions at specified rates to the TMBT on behalf of
16   employees performing work covered by the Labor Agreement. A true and correct
17   copy of the Trust Acceptance executed by Defendant is attached hereto and
18   incorporated herein by this reference as Exhibit “2”. The Labor Agreement and
19   Trust Agreement are collectively referred to as “Agreements”.
20         11.     The Agreements require each employer to submit reports and pay
21   contributions to the TMBT on behalf of all covered employees on or before the
22   twentieth (20th) day of the month preceding the month of coverage. Reports and
23   contributions are delinquent if not received or postmarked by the tenth day (10th)
24   day of the month for which coverage is provided.
25         12.     At all times mentioned herein, it was and now is impracticable and
26   extremely difficult to fix the amount of actual damage to the TMBT as a result of
27   nonpayment of contributions. The amount agreed upon in the Trust Agreement, as
28   and for liquidated damages, has represented and now represents a reasonable
                                               -3-
                                          COMPLAINT
Case 2:18-cv-08996-AB-RAO Document 1 Filed 10/18/18 Page 4 of 6 Page ID #:4



 1   endeavor to ascertain and compensate for the damages caused to the TMBT by the
 2   nonpayment of contributions and/or failure of an employer to timely submit
 3   contributions to the TMBT. The Trust Agreement sets the amount assessed as and
 4   for liquidated damages, and not as a penalty, at 10 percent (10%) of the delinquent
 5   contributions.
 6         13.     The Agreements further provide that, if an employer is delinquent
 7   with submission of reports and/or contributions, an employer must pay interest on
 8   the delinquent contributions at the rate of ten percent (10%) per annum, and any
 9   attorney fees and costs incurred by the TMBT for collection and/or enforcement.
10         14.     At all times relevant herein, the Agreements have been in full force
11   and effect.
12                                    CLAIM FOR RELIEF
13                                     (Breach of Contract)
14         15.     Plaintiff is informed and believes and upon that basis alleges that at
15   all times relevant herein Defendant employed workers covered by the provisions
16   of the Labor Agreement for whom contributions were required to be paid to the
17   TMBT.
18         16.     Defendant failed to timely report and pay contributions to the TMBT
19   for the months of December 2015 through June 2016. As a result of Defendant’s
20   delinquent payment of contributions, the TMBT assessed liquidated damages,
21   together with interest on the unpaid contributions.
22         17.     Defendant appealed to the Trustees for a waiver of the assessed
23   liquidated damages and interest, which appeal was considered by the Trustees at
24   their regular meeting conducted in April 2017. The Board agreed to a waiver of
25   the assessed liquidated damages, conditioned upon Defendant’s agreement to
26   remain delinquency free for a period of twelve months from notice of the Board’s
27   decision which notice was sent in April 2017.
28
                                              -4-
                                          COMPLAINT
Case 2:18-cv-08996-AB-RAO Document 1 Filed 10/18/18 Page 5 of 6 Page ID #:5



 1         18.     Thereafter, Defendant violated the conditions for wavier of the
 2   liquidated damages by failing to timely report and pay contributions for the
 3   months of March and April 2018 in the amount $21,129.67. The Trust assessed
 4   liquidated damages in the amount of $2,112.96, as and for liquidated damages,
 5   and not as a penalty, on delinquent contributions for the months of March and
 6   April 2018.
 7         19.     As a result of Defendant’s failure to timely report and pay
 8   contributions for the months of March and April 2018, interest accrued at the rate
 9   of 10 percent (10%) per annum on the late paid contributions from the dates due
10   until paid, in the amount of $109.97.
11         20.     Because Defendant violated the conditions for waiver of the assessed
12   liquidated damages for the period of December 2015 through June 2016, in
13   addition to the liquidated damages and interest assessed for March and April 2018,
14   Plaintiff demanded payment of the liquidated damages in the amount of
15   $15,093.22 that had been conditionally waived. Despite demand, the liquidated
16   damages and interest remain due and owing.
17         21.     Plaintiff is informed and believes and upon that basis alleges that
18   Defendant breached its obligation under the Agreements by failing to timely pay
19   contributions and by failing to pay liquidated damages as well as accrued interest
20   assessed upon delinquent contributions to the TMBT.
21         22.     As a result of Defendant’s failure to timely report and pay
22   contributions, it has been necessary for the TMBT to engage the law firm of
23   Wohlner Kaplon Cutler, Halford & Rosenfeld.
24         23.     As a result of Defendant’s breach of the Agreements, Plaintiff has
25   been damaged in an amount equal to the amount of liquidated damages, interest,
26   reasonable attorneys’ fees and all costs incurred in enforcing the terms of the
27   Agreements.
28
                                                -5-
                                             COMPLAINT
Case 2:18-cv-08996-AB-RAO Document 1 Filed 10/18/18 Page 6 of 6 Page ID #:6



 1         23.      Plaintiff has complied with all conditions precedent, if any, to be
 2   performed under the terms of the Agreements.
 3         WHEREFORE, Plaintiff prays for judgment against Defendant, California
 4   Offset Printers, Inc. also known as COP Communications, a California
 5   corporation, as follows:
 6         1.       For liquidated damages in the amount of $2,112.96, assessed on late
 7   paid contributions for the months of March and April 2018, and such additional
 8   months according to proof;
 9         2.       For liquidated damages in the amount of $15,093.22, reassessed on
10   late paid contributions for the months of January through June 2016;
11         3.       For payment of interest accruing at the rate of 10 percent (10%) per
12   annum on all late paid contributions from due dates to the date of payment;
13         4.       For reasonable attorneys’ fees, including fees incurred in prosecuting
14   this action;
15         5.       For court costs; and
16         6.       For such other relief as the court deems appropriate.
17
18   DATED: October 18, 2018                  Kathryn J. Halford
                                              Elizabeth Rosenfeld
19                                            WOHLNER KAPLON CUTLER
                                              HALFORD & ROSENFELD
20
21                                     BY:    /s/ Kathryn J. Halford
                                              Kathryn J. Halford
22                                            Attorneys for Plaintiff
                                              Board of Trustees of the
23                                            Teamsters Multi-Benefit Trust
24
25
26
27
28
                                                -6-
                                             COMPLAINT
